Citation Nr: 0945951	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for forefoot 
amputation of the right foot, currently evaluated as 40 
percent disabling.

2.  Entitlement to total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 through 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which, inter alia, 
denied an increased rating in excess of 40 percent for 
forefoot amputation of the right foot and denied entitlement 
to TDIU.

The Board notes, that in June 2007, the Veteran filed a 
Notice of Disagreement contesting the initial ratings 
assigned for degenerative joint disease of the left knee and 
hallux valgus of the left foot, which were also set forth in 
a July 2006 rating decision.  A Statement of the Case as to 
those issues was provided to the Veteran in January 2008.  
The Board notes that no response to the January 2008 
Statement of the Case was received or incorporated into the 
claims file before it was sent to the Board later that month 
for consideration of the Veteran's TDIU claim and right foot 
increased rating claim.  Consequently, the issues of the 
Veteran's entitlement to initial ratings in excess of ten 
percent for degenerative joint disease of the left knee and 
hallux valgus of the left foot are not now before the Board 
on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been assigned a 40 percent disability rating 
for forefoot amputation of the right foot, since January 1, 
1968.

CONCLUSION OF LAW

The Veteran is not entitled to an evaluation in excess of 40 
percent for forefoot amputation of the right foot.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.68, 4.71a, Diagnostic Codes 
5165-5167 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings for each distinct period.  
The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.
II.  Increased Rating for Forefoot Amputation of the Right 
Foot

In this case, the Veteran was initially awarded service 
connection for hallux valgus of his right foot, with a 
disability evaluation of 10 percent, in a February 1966 
rating decision.  Following the submission of additional 
medical evidence by the Veteran, which included evidence of 
surgery in October 1967 to amputate the toes on his right 
foot, he was granted a total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 from October 23, 
1967 through December 31, 1967, and was assigned an increased 
rating of 40 percent for his right foot disorder from January 
1, 1968 pursuant to 38 C.F.R. § 4.30, Diagnostic Code 5166.  
Although the Veteran has previously sought an increase of the 
disability rating for his right foot, he has continued to 
receive a 40 percent disability rating for his right foot 
disorder, unabated since January 1, 1968.

Under governing regulations, the combined ratings for a 
veteran's disabilities of an extremity are not to exceed the 
rating for an amputation at the elective level, were an 
amputation to be performed.  38 C.F.R. § 4.68.  Under 
Diagnostic Codes 5165 and 5166, amputation at the forefoot or 
below the knee permitting prosthesis warrants a 40 percent 
disability rating and no more.  38 C.F.R. § 4.71a.  Where the 
Veteran in this case has already been assigned a disability 
rating of 40 percent for forefoot amputation of the right 
foot, a higher disability rating cannot be assigned pursuant 
to 38 C.F.R. § 4.68.

Although the Board acknowledges the Veteran's contentions 
that his right foot disorder has interfered with his 
employment status, the Board nonetheless notes that 38 C.F.R. 
§ 4.68 does not create an exception where a disability rating 
greater than 40 percent may be awarded for disabilities below 
the knee due to extraschedular considerations under 38 C.F.R. 
§ 3.321.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

By law, the Veteran is not entitled to a disability rating in 
excess of 40 percent for forefoot amputation of the right 
foot.  To that extent, this appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores 
v. Shinseki (Vazquez-Flores II), Nos. 2008-7150, 2008-7115, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores 
II, the Federal Circuit held that the notice described in 
38 U.S.C. § 5103(a) need not be veteran specific and does not 
require the VA to notify a veteran of the alternative 
diagnostic codes or of potential daily life evidence.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased ratings for a right foot disorder in a May 2004 
notice letter.  Any deficiencies of notification that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted are not prejudicial, as the Veteran's claim for an 
increased rating for his right foot disability is being 
denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Following a reasonable period of time in which the 
Veteran had an opportunity to respond to this May 2004 notice 
letter, the Veteran's claim for increased rating was 
adjudicated in an August 2004 rating decision.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, identified 
private treatment records, and identified VA treatment 
records have been obtained.

Attempts by the RO to obtain the Veteran's Social Security 
records were made in September 2005.  A response received 
later that month from the Social Security Administration 
revealed that these records were destroyed and were 
unavailable.  Under the circumstances, no further effort to 
obtain the Veteran's Social Security records is required.  
38 C.F.R. § 3.159(c)(2).

Although, in November 2007, the Veteran was requested to 
provide additional information regarding private hospital 
treatment on a provided VA Form 21-4142, no response to this 
request was received from the Veteran.  In this regard, the 
Board notes that it is well-established that VA's duty to 
assist a claimant is not always a "one-way street."  A 
claimant seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's lack of a response to VA's efforts to 
assist him with the factual development of his claim, no 
further effort will be expended to assist the veteran in this 
regard.  The claim must be evaluated solely on the evidence 
currently of record.

Additionally, the Veteran was afforded a VA examination of 
his right foot in July 2006 by an examiner who reviewed the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased rating for forefoot amputation of 
the right foot, currently evaluated as 40 percent disabling, 
is denied.


REMAND

As set forth above, the Veteran is presently assigned a 40 
percent disability rating for forefoot amputation of the 
right foot.  By a July 2006 rating decision and subsequent 
January 2008 Statement of the Case, the Veteran has also been 
awarded disability ratings of 10 percent degenerative joint 
disease of the left knee, and 10 percent for hallux valgus of 
the left foot.  The Veteran's appeal relating to the assigned 
ratings for his left knee and left foot is pending.
 
In this case, the RO's determination as to the disability 
evaluations for the Veteran's service-connected left knee 
degenerative joint disease and left foot hallux valgus may 
affect the Veteran's total disability rating pursuant to 
38 C.F.R. § 4.16.  As such, the determination of the above 
claims could substantially affect the Veteran's TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).    Moreover, although a July 2006 VA examination 
report includes a specific finding that the Veteran's right 
foot disability did not preclude him from performing 
sedentary work, a new VA examination must be performed to 
address the question of the effect of the Veteran's service-
connected left knee degenerative joint disease and left foot 
hallux valgus, together with his service-connected amputation 
of the forefoot of his right foot, on his ability to secure 
and follow a substantially gainful occupation.  The RO should 
also readjudicate the Veteran's claim for TDIU. Once the 
Board has adjudicated the issues of the initial ratings 
assigned for the Veteran's right knee and right foot 
disabilities, and performed the VA examination directed 
above, the RO must consider the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to address the effect of his 
service-connected disorders on his 
employability.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  As a 
preliminary matter, the examiner should 
state whether the Veteran is able to 
secure or follow a substantially gainful 
occupation.  If this question is answered 
in the negative, the examiner should more 
specifically address whether the Veteran 
is precluded from securing or following a 
substantially gainful occupation solely 
as a consequence of his service-connected 
disorders (forefoot amputation of the 
right foot, degenerative joint disease of 
the left knee, and hallux valgus of the 
left foot).

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2. After completion of the above 
development, the Veteran's claim for 
TDIU should be readjudicated. If the 
determination remains adverse to the 
Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


